Citation Nr: 0422321	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-47 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty with the United States 
Marine Corps from June 8, 1966 to June 9, 1969, including 
service in the Republic of Vietnam from October 1967 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996 from 
the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for post-traumatic stress disorder (PTSD), for a 
dysthymic disorder, and for a mixed personality.  The 
claimant filed a timely Notice of Disagreement with the 
denial of his claim for service connection for PTSD, and he 
and his representative were provided a Statement of the case 
addressing that issue in September 1996.  He perfected his 
appeal by the timely submission of his Substantive Appeal (VA 
Form 9), and requested a personal hearing before an RO 
Hearing Officer.  The claimant appeared and offered testimony 
in support of his claim at a personal hearing held in 
December 1996 before an RO Hearing Officer.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part

REMAND

This case was previously before the Board in June 2001, and 
was Remanded for additional development of the evidence of 
record, to include obtaining verification of the veteran's 
claimed stressors.  The record shows that the RO was notified 
by letter from the Office of the Commandant, Headquarters, 
U.S. Marine Corps (MMSB10), Quantico, Virginia, that 
additional information concerning the unit to which the 
claimant was assigned should be contained in the combat 
chronologies submitted by his unit; and that such records 
should be requested from the Marine Corps Historical Center, 
History and Museums Division, Washington Navy Yard, 
Washington, DC.  

In addition, the veteran's substantive appeal includes a 
specific statement concerning his experiences during the Tet 
offensive, which occurred in January and February 1968.  If 
additional information about the veteran's unit is obtained 
from the Marune Corps Historical Center, a new request should 
be sent to the Office of the Commandant, Quantico, VA.  The 
new request should ask for verification of the incident 
involving trucks pinned down by enemy fire near Hue in 
Janaury and February 1968.

The record further shows that the claimant has been awarded 
Social Security Administration benefits, the RO has failed to 
obtain the medical records relied upon by the SSA in making 
its decision.

The case is remanded for the following actions:

1.  As suggested in the letter from the 
Department of the Navy, Personnel 
Management Support Branch, dated May, 7, 
2002,  the AMC should determine whether 
additional information concerning the 
unit to which the claimant was assigned 
while in the Republic of Vietnam is 
contained in the combat chronologies 
submitted by his unit by requesting all 
such obtaining such combat chronologies 
and operations records from the Marine 
Corps Historical Center, History and 
Museums Division, Washington Navy Yard, 
Washington, DC.  

2.  The AMC should attempt to verify the 
veteran's specified stressors, to include 
a request to verify whether trucks 
operated by members of the veteran's unit 
were pinned down by enemy fire in January 
and/or Febraury 1968 near Hue.

3.  The AMC should obtain the complete 
medical records relied upon by the SSA in 
granting SSA disability benefits to the 
claimant.  

4.  Upon completion of the foregoing, the 
AMC should readjudicate the issue on 
appeal, in light of the additional 
evidence added to the record. 

5.  The AMC should ascertain whether the 
claimant continues to request a hearing 
before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals, and if 
so, should schedule such hearing.

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




